434 F.2d 307
TSOI CHUN, Leung Kam Woon, Tsui Mui Hing, Yik Sam Pun, YeungKo Ngan, Cheung Kwai King, Chu Wun Lai, Lau PuiKwong, Petitioners,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
Nos. 874, 928, 929, 934, 927, 908, 924, 907, Dockets 34795,34981, 35015, 35307, 35116, 35008, 35043, 34527.
United States Court of Appeals, Second Circuit.
Oct. 19, 1970.

Stuart Wadler, New York City, for petitioners Yik Sam Pun, Yeung Ko Negan, Kwai King Cheung, Chu Wun Lai, Tsoi Chun, Lau Pui Kwong.
Thomas A. Church, New York City, for petitioners Leung Kam Woon, Tsui Mui Hing.
T. Gorman Reilly, Asst. U.S. Atty., Stanley H. Wallenstein, General Attorney, INS, Whitney North Seymour, Jr., U.S. Atty., for respondent.
Before WATERMAN and FRIENDLY, Circuit Judges, and ZAMPANO, District Judge.1
PER CURIAM:


1
These eight alien Chinese who have been ordered deported seek by separate individual petitions to review final orders of the Board of Immigration Appeals denying their requests for stays of deportation.


2
The petitioners raise the same issues raised in the case of Fan Wan Keung et al. v. Immigration and Naturalization Service, 2 Cir., 434 F.2d 301, decided this day.


3
A stipulation has been filed in each case stating that the parties will be bound by the decision finally entered in the case of Fan Wan Keung.


4
Accordingly, all the petitions to review are denied.



1
 Of the District of Connecticut, sitting by designation